DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on December 7, 2021.  
Claims 10 and 11 have been amended.  
Claims 1-9, 13-14, and 18 have been cancelled.  
Claims 10-12, 15-17, and 19 are pending.

Response to Amendment
Amendments to Claims 10 and 11 are acknowledged.  Amendments to Claims 10 and 11 are sufficient to overcome the 35 USC 112(b) rejection of Claims 10 and 11.  Amendments to Claim 11 are sufficient to overcome the 35 USC 112(d) rejection of Claim 11.  Amendments to Claim 10 are sufficient to overcome the 35 USC 103 rejection of Claims 10-12, 15-17, and 19.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 10-12, 15-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:



associate the account transaction with a first and second account category, wherein each account category corresponds to a variable of an expanded normal equation (ENE), wherein the ENE comprises a fixed left-side equation and a fixed right-side equation; 
wherein the first and second account category exclude debit and credit;
wherein the fixed left-side equation comprises "Assets (A) + Expenses (E) + Contra-Liability(CL)+ Contra-Equity(CEQ) + Contra-Revenue(CR)”;
wherein the fixed right-side equation comprises "Liabilities (L) + Owners' Equity (Eq.) + Revenues (R) + Contra-Asset (CA)+ Contra-Expense (CE)";
automatically assign a first value of the first account category to a first spatial position within a single direction T-account;
automatically assign a second value of the second account category to a second spatial position within the single direction T- account; 
wherein the first and second spatial positions of the single direction T-account comprises a left spatial position and a right spatial position, wherein the left spatial position is selected if the first value is positive and the right spatial position is selected is the second value is negative; 
wherein the left spatial position and the right spatial position of the single direction T-account correspond to the fixed left-side equation and the fixed right-side equation of the ENE, respectively; 
automatically input the first value of the first spatial position or the second value of the second spatial position into the ENE, respectively; 
automatically calculate the ENE after the first and second value are received so as to check that the left-side equation with the right-side equation is balanced.



Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because an electronic device, input/output interface, processor, and non-transitory memory storage are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, executing instructions stored in a non-transitory memory storage by a 

Dependent Claims11-12, 15-17, and 19 depend from rejected Claim 10 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 11-12, 15-17, and 19 are rejected for the same reasons as stated in the rejection of Claim 10 from which they depend.


Allowable Subject Matter
Claims 10-12, 15-17, and 17 would be allowable if rewritten to overcome the current 35 USC 101 rejection of Claims 10-12, 15-17, and 19.

The prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
an electronic device adapted to receive an input from a user and communicate an output to the user via an input/output interface; 
a processor coupled to the input/output interface and configured to execute instructions; 
a non-transitory memory storage comprising the instructions which, when executed by the processor, cause the processor to: 
associate the account transaction with a first and second account category, wherein each account category corresponds to a variable of an expanded normal equation (ENE), wherein the ENE comprises a fixed left-side equation and a fixed right-side equation; 
wherein the first and second account category exclude debit and credit;
wherein the fixed left-side equation comprises "Assets (A) + Expenses (E) + Contra-Liability(CL)+ Contra-Equity(CEQ) + Contra-Revenue(CR)”;
wherein the fixed right-side equation comprises "Liabilities (L) + Owners' Equity (Eq.) + Revenues (R) + Contra-Asset (CA)+ Contra-Expense (CE)";
automatically assign a first value of the first account category to a first spatial position within a single direction T-account;
automatically assign a second value of the second account category to a second spatial position within the single direction T- account; 
wherein the first and second spatial positions of the single direction T-account comprises a left spatial position and a right spatial position, wherein the left spatial position is selected if the first value is positive and the right spatial position is selected is the second value is negative; 
wherein the left spatial position and the right spatial position of the single direction T-account correspond to the fixed left-side equation and the fixed right-side equation of the ENE, respectively; 
automatically input the first value of the first spatial position or the second value of the second spatial position into the ENE, respectively; 
automatically calculate the ENE after the first and second value are received so as to check that the left-side equation with the right-side equation is balanced.

The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention.

DOUBLE ENTRY BOOKKEEPING, Normal Balance of Accounts, 11 April 2018. ,URL:https://www.double-entry-bookkeeping.com/bookkeeping-basics/normal-

US Pat Pub No. 2002/0164561 “Joffe” teaches financial management of an enterprise, comprising: providing objects representing a balance sheet and income statement, also providing a source of monetary markers, the source representing the general economy, selecting an instruction to illustrate a financial transaction, directing the movement of the monetary markers among the objects to represent the selected instruction, and representing, by the distribution of the monetary markers among the objects, a financial condition of the enterprise.  Joffe also fails to teach that a first and second account of a T-account exclude debit and credit, and a single direction T-account rather than a bi-directional T-account.

US Pat Pub No 2014/0316954 “Gelerman” teaches account number maintenance used within a single or multi-company accounting system is provided. The method comprises at a processor, performing the account number maintenance on at least one of a plurality of accounts. Each of the accounts has a plurality of account segments. Performing the account number maintenance includes at least one of i) 

Response to Arguments

35 USC 101
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive.  First, Applicant argues that the communication between T-account and account transaction and the configuration of the single direction T-account are additional elements of the claim that are not abstract.  The claims do not provide a specific structure to perform the communication or the configuration.  As the claims are currently written these steps could be performed in the human mind or using pen and paper.  Therefore, they are not considered elements of the claim that are not abstract.  Applicant then refers to Example 41, where data is received, transformed, and transmitted.  One of the differences between the Applicant’s claims and the cited example is that the data in Example 41 is inherently tied to a computing environment. Plaintext word signal being transformed to message block word signals must be performed by a computing device.  We do not write or communicate using plaintext word signals or message block word signals.  We do communicate accounting data such as values within a formula or T-account using pen and paper, and amount to plugging elements into a formula.  Therefore, these elements are abstract.

Second, Applicant argues that the combination of (i)the communication between T-account transaction, and (ii) the configuration of the single direction T-account integrates the exception into a practical application, and that the combination of additional elements uses the mathematical formulas and calculation in a specific 




35 USC 103
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed December 7, 2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 10-12, 15-17, and 19 has been withdrawn. 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687